Vacated
and Remanded and Memorandum Opinion filed June 24, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01049-CV
____________
 
STEPHANIE WHITAKER, Appellant
 
V.
 
KYLE GILL, Appellee
 

On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2004-17988

 
MEMORANDUM
OPINION
This is an appeal from a
judgment signed September 11, 2009.
On June 10, 2010, appellant filed an agreed motion to set
aside or vacate the judgment and remand the cause to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement.  See
Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly, we vacate the judgment signed September 11, 2009,
and we remand the cause to the trial court for rendition of judgment in
accordance with the parties’ agreement.
PER CURIAM
Panel consists of Justices
Anderson, Frost, and Seymore.